Case 1:19-cv-07267-BMC Document 61-2 Filed 09/30/20 Page 1 of 2 PageID #: 651




                            EXHIBIT B
9/30/2020    Case 1:19-cv-07267-BMC Document 61-2      Filed
                                              Mail - Taimur    09/30/20
                                                            Alamgir - Outlook Page 2 of 2 PageID #: 652




       Sorry, please give us a little more time.

       Also, please have your client stop contacting our client.

       We really do not appreciate it.

       Imagine if we were to tell our client to call yours. It really isn't the best practice, even if it is legal.

       Tro Law
       /mh

                                                                    TROY LAW
                                                           Attorneys & Counselors at Law
                  Queens: 41-25 Kissena Blvd., Suite 103, Flushing, NY 11355 Tele-718-762-1324-Text

                 Taipei: 372, Linsen N. Rd., 11th Floor, Taipei City 10446, Taiwan Tele: +886-2-2571-2572

                                                                  蔡鴻章律師事務所
                        *Our firm does not accept paper or fax correspondence, including service and
                                          production of documents, which must be sent by e-mail
                               *We do not keep originals or copies of clients, clients shall retain all their own




            Respectfully, I did not ask you to confirm what is in your possession. I asked you to tell me
            whether your client has produced to Defendants all documents in his possession, custody, or
            control. That question must be answered. Moreover, I have not received an interrogatory
            verification.

            I am happy to give you until the end of the week to address these issues as well as the other
            concerns raised in my deficiency letter.


            Aaron Solomon
            Partner




            135 Crossways Park Drive, Suite 201
            Woodbury, NY, 11797

            Direct:    516 283 8727




https://outlook.ofﬁce.com/mail/deeplink?version=20200928003.03&popoutv2=1                                             1/3
